DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowable

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20070276270) in view of McGrath (US 20080045832)
Regarding claim 1, Tran discloses an impedance spectroscopy system for bio-impedance measurement (paragraph 0259), comprising: 
a signal generator (I1, I2) configured to generate a signal (paragraph 0259, 0261) with a broadband frequency spectrum (paragraph 0259, 0261, 0281, 0310) and to generate an analog injection current from the signal with the broadband frequency spectrum (paragraph 0297, 404), 

wherein the analog injection current has a greater magnitude at higher frequencies than at lower frequencies according to the high-pass frequency characteristic (paragraph 0290, 0455) (wherein the examiner notes that this is a well-known effect of a high-pass filter and would therefore give the analog injection current these characteristics); 
an amplifier (paragraph 0290) configured to measure a voltage signal in response to the analog injection current and to simultaneously measure a biopotential signal (paragraph 0283, 0287),
and 
a processor configured to analyze the voltage signal to derive a bio-impedance spectrum as well to derive further information from the biopotential signal (paragraph 0291, 0297, 0310).  
Tran is silent regarding a low-noise instrumentation amplifier with a variable gain. McGrath teaches wherein the amplifier comprises a low-noise instrumentation amplifier with a variable gain (paragraph 0075). Therefore, it would have been obvious at the time of the invention to modify Tran’s amplifier by McGrath’s amplifier for the purpose of helping reduce overall noise to the system. 
Regarding claim 8, Tran discloses further comprising an analog to digital converter configured to convert an output of the amplifier to a digital signal (paragraph 0297), wherein the analog to digital converter comprises a power-efficient 12-bit successive approximation analog to digital converter (paragraph 0297).  
Regarding claim 11, Tran discloses wherein the analog injection current has no component below 100 Hz, and wherein the impedance spectroscopy system further comprises an .  
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of McGrath further in view of Gawad (WO 2007/054700).
Regarding claim 10, Tran/McGrath disclose the system of claim 1. Tran/McGrath fail to explicitly disclose further comprising two electrodes for current injection and two electrodes for capture of a signal for amplification by the amplifier.
Gawad teaches an apparatus for measuring electrical parameters (Abstract) comprising two electrodes for current injection and two electrodes for capture of a signal for amplification by the amplifier (page 16, line 15-page 17, line 9). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tran/McGrath to incorporate two electrodes for current injection and two electrodes for capture of a signal for amplification by the amplifier described in Gawad. Doing so provides one of many possible configuration for the system and the capability to rapidly change the role of the electrodes for fast time resolved impedance tomography (As taught by Gawad, page 16, line 15-page 17, line 9).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791